Per Curiam
The only issue presented for review by this appeal is whether the evidence is sufficient to sustain Gerald Alexander and Dennis L. Hurt’s convictions of First Degree Burglary.1
We affirm.
The facts of this case, viewed most favorably to the State, are as follows:
In the morning of July 16, 1974, an apartment at 3349 N. Capitol in Indianapolis, occupied by Jesse C. Whitley was broken into and, a color television set, among other things, was taken. Lee D. Jones, Whitley’s landlord and occupant of the other apartment in the building, testified that he observed two men come out of the rear entrance to Whitley’s apartment, one carrying a television set wrapped in a red blanket, get in a car and drive away. He positively identified Alexander and Hurt as these two men.
On appeal, they challenge only the conclusiveness of this identification, emphasizing his inaccurate description of the getaway car and his inability to state which of the two was actually carrying the television. These matters affect only the weight to be given Jones’s testimony, which is a determination within the exclusive province of the trial court. Dockery v. State (1974), 161 Ind. App. 681, 317 N.E.2d 453.
At trial Jones testified as follows:
“Q. Mr. Jones, are these two gentlemen seated over here, the defendants, the same people that you saw on August 16,1974?
A. Yes, it is.
Q. Is there any doubt in your mind that these two people are the people?
*311A. No.”
This positive eyewitness identification testimony permitted the trial court to conclude that Alexander and Hurt were the two men Jones observed removing property from Whitley’s forcibly entered apartment and thus to sustain their convictions. Sargent v. State (1973), 156 Ind. App. 469, 297 N.E.2d 459.
The judgment of the trial court is, therefore, affirmed.
Note. — Reported at 332 N.E.2d 116.

. IC 1971, 35-13-4-4, Ind.Ann.Stat. §10-701 (Burns 1956).